DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Claims
Claims 1- 12 are currently pending and under consideration.  This is the first office action on the merits of the claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 is rejected under 35 U.S.C. §101 because the claimed invention is directed to a mental process (abstract idea) without significantly more. The claim recites “A method of administering a dual therapeutic and cosmetic agent to a recipient in need thereof, comprising the steps of: a recipient in need selecting between a cosmetic treatment and a therapeutic treatment with a dual therapeutic and cosmetic agent; and transdermally delivering to the recipient in need a composition comprising an amount of the dual therapeutic and cosmetic agent effective for the selected cosmetic or therapeutic treatment”. 
This judicial exception is not integrated into a practical application because no specific compound or formulation is being modified by the steps of the claim. In addition, no method of modifying the positive step of administering transdermally is included in the limitations of the claim. As such, the claim consists essentially of: informing a patient of the treatment options for transdermal administration of any compound formulated for transdermally delivery by known method and practices; obtaining informed consent for a treatment dosage which would normally be used for the selected treatment modality and formulation known to one having ordinary skill in the art at the time of filing; and administering said dosage of said formulation transdermally by accepted and currently practiced methods within the scope of the practitioner and in accordance with established clinical practice guidelines. As such, step one effectively claims the mental process of the patient, and step two does not effectively limit the claim, such that significantly more is added to the judicial exception of a mental process (abstract idea). 
This is because the additional limitations of independent claim one contain no definitions of: any type or effective amount of any cosmetic and therapeutic agent; any distinct delineation in “an amount of the undefined dual therapeutic and cosmetic agent effective amount for the treatment for any cosmetic or therapeutic treatment”; or any modification to the method of transdermally administering said effective amount of any cosmetic and therapeutic agent claimed in step two of the method. 
As such, the claims recite a judicial exception without adding significantly more than what would be standard practice. Specifically, the standard practice of administering a patient selected treatment option of any drug formulated for transdermal administration by standard methods known to one having ordinary skill in the art; for example, any known transdermal treatment supported by the empirical decision-making process is within the scope of a dermatologist’s clinical practice. 
Thus, step two adds nothing specific to the mental processes of either the recipient, or one having ordinary skill in the art, “other than what is well-understood, routine, conventional activity, previously engaged in by those in the field” (e.g., informing the patient of their treatment options, obtaining informed consent, and delivering known treatments by known methods). 
This fact pattern is analogous to that of Mayo, wherein “the further limitations simply tell a doctor about the relevant natural laws (in this case: applying an abstract idea {i.e., the mental process of the recipient}), adding, at most, a suggestion that they should consider the test results (in this case: the result of the decision-making process) when making their treatment decisions (in this case: potentially modifying the dosage according to practice guidelines and empirical knowledge, in view of standard formulations and methods of administration).” See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67 (2012).
As such, the method step of a recipient in need selecting between a cosmetic treatment and a therapeutic treatment with a dual therapeutic and cosmetic agent is not patentable subject matter. 
Therefore, independent claim one is being interpreted as a method of transdermally applying any substance said to have any cosmetic and therapeutic benefit or potential benefit to the recipient by topical administration. 
Claims 2- 12 depend from independent claim 1, and are rejected on the same ground, in view of the rejections under 35 U.S.C. §§ 102/ 103 (See below).

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1- 5, and 7- 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by: XU, US 8,043,250 B2, Pub: Oct. 25, 2011. 
Regarding claims 1- 5, and 7- 11, XU discloses nanodevices and methods of administering drugs and practically any cosmetics in pharmaceutically acceptable formulation. XU discloses delivery of an agent to treat, prevent, or ameliorate a body condition including facial hair growth, balding, and cosmetic conditions including skin aging, skin wrinkle, dark spot, skin discoloration, moisturizing, skin lightening, skin whitening, skin firming, skin lifting, acne, wart, infection, irritation, dry skin and oily skin. XU specifically teaches gel compositions for controlled release, hyaluronic acid, acetyl hexapeptide-3, and claims transdermal administration of salicylic acid. (Col. 2, line 62; Col. 3, line 6; Col. 4, lines 12 and 43- 64; Col. 6, line 43- Col. 7, line 5; Col. 8, line 54- Col. 9, lines 35; claims 1 and 3).
Regarding claim 2, XU discloses a two-step procedure for application of a microdevice enabled skin patch; and a second step of applying the patch comprising the active agent in gel formulation. (Col. 12, line 63- Col. 13, line 20).
Regarding claims 3- 5, XU discloses that a drug does not have to, although it can, be coated on the device or otherwise placed on or within the microdevice: (I) one can apply drug coated device; (2) one can apply microneedle first to prepare the skin, then apply lotion, cream or ointment or patch loaded with drugs to the prepared skin; and (3) one can also apply drugs to the skin areas first, then perforate stratum corneum. (Col. 13, lines 55-67).
Regarding claim 5, XU discloses loaded microdevices comprising active agents. (Col. 13, lines 22- 25).
Regarding claims 7 and 8, XU discloses drug molecules in their proper formulations in liquid or solid forms. XU teaches adjusting local concentration in loading and formulations for controlled release; and gel formulations for controlled release; cosmetic substances, together with polymer binders such as chitosan, carbopol 934P, cellulose and starch to form a dry film. Additional additives of rheology modifiers, surface active agents, stabilizer, rehydration agents. Thus, the limitation of water as an excipient is anticipated. 
Regarding claim 9, XU claims administration of salicylic acid, (Claim 3).
Regarding claim 10, XU discloses administration of hyaluronic acid. (Col. 9, lines 1- 35).
Regarding claim 11, XU discloses administration of acetyl hexapeptide-3. (Col. 9, lines 1- 35).
	Therefore, all of the limitations of claims 1- 5, and 7- 11 are anticipated by XU.  
Claims 1- 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by: XU et al., Medicine; 96(19). 2017..
Regarding claims 1, 2, 3, 4, and 5, XU et al. discloses administration of a 0.5% tranexamic acid (TXA) solution applied to the skin of the face for treatment of melasma. The solution was applied before, during, and after the use of a microarray of microneedles was used to facilitate transdermal absorption to the treatment area (skin). (whole document; p. 2, §2.2).
Regarding claim 6, 7, and 8, XU et al. discloses use of 0.5% solution with the microarray (formulated from TXA for injection), 3% topical solution, and 5% topical gel formulations being successfully used in various studies. (p. 6, 1st full ¶). Thus, the claims to an excipient and water are anticipated. 
	Therefore, all of the limitations of claims 1- 8 are anticipated by XU et al.  
Claims 1 and 6- 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by: JAKHAR, Indian Dermatol Online J.;11(6), Pub: Sep. 19, 2020.
Regarding claims 1, and 6- 8, JAKHAR discloses administration of topical 10% tranexamic acid (TXA), derived from liquid for injection (100mg/ mL) for treatment of both a medical and cosmetic condition: recalcitrant topical steroid-dependent face (erythema). JAKHAR also teaches TXA for use in the treatment of rosacea, referencing a 1.0% formulation of TXA. (Whole document; p. 1024, Col. 1, 2nd ¶; p. 1024, Col. 2, 2nd full ¶; and p. 1025, Col. 2, reference 2).
Therefore, all of the limitations of claims 1, and 6- 8 are anticipated by JAKHAR.  
Claims 1- 4, and 7- 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by: WU, US 2007/0049901 A1, Pub: Mar. 1, 2007.
Regarding claims 1- 4, WU discloses methods of treating skin disorders of the skin and scalp piercing the stratum corneum of the skin with a device comprising at least one microprotrusion (including microneedles) and applying an active agent including salicylic acid at the proximate time (before and after). ([0181]; claims 1- 3; [0049]- [0050]; [0157]; [0178]).
Regarding claims 7- 9, WU discloses a composition containing DI water and glycerin; and topical anti-acne compositions comprising salicylic acid. ([200], Table 4; [0204]; [0160]; [0170]; [0205]; [0207]; claims 3 and 15).
Regarding claim 10, WU discloses hyaluronic acid as a healing enhancing agent. (0173).
Thus, WU anticipates claims 1- 4, and 7- 10.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Interpretation: Broadest Reasonable Interpretation: the method step of “a recipient in need selecting between a cosmetic treatment and a therapeutic treatment with a dual therapeutic and cosmetic agent” is being interpreted to be met by transdermal administration of a dual therapeutic/cosmetic topically to the skin since one must necessarily decide to receive said treatment and expect a result by doing so. 
Therefore, independent claim one is being interpreted as a method of transdermally applying any substance said to have any cosmetic or therapeutic benefit or potential benefit to the recipient by topical administration.

Claims 1- 11 are rejected under 35 U.S.C. 103 as being unpatentable over XU, US 8,043,250 B2, Pub: Oct. 25, 2011., as applied to claims 1- 5, and 7- 11(above); in view of XU et al., Medicine; 96(19), 2017, and JAKHAR, Indian Dermatol Online J.;11(6), Pub: Sep. 19, 2020.
	The disclosure of XU is discussed above and incorporated herein.  
	XU does not disclose tranexamic acid.
Regarding claims 6- 8, JAKHAR discloses topical TXA in compositions from 0.1% - 10% strength for administration and treatment of a medical/ cosmetic condition (rosacea, and recalcitrant topical steroid-dependent face (erythema)). (Whole document; p. 1024, Col. 1, 2nd ¶; p. 1024, Col. 2, 2nd full ¶; and p. 1025, Col. 2, reference 2); and
XU et al. discloses administration of 0.5% TXA solution for treatment of a medical/ cosmetic condition (melasma) before, during, and after stratum corneum perforation with microarray of microneedles, and teaches that the method did not result in the negative side-effects associated with systemic administration of TXA. (whole document; p. 2, §2.2; p. 7, conclusions section).
	Therefore, it would have been obvious to one having ordinary skill in the art to administer medical/ cosmetic agents (TXA/ salicylic acid, etc.), formulated for topical administration, transdermally, using microarrays of XU. 
Further, one having ordinary skill would have expected that applying the methods of ‘250 with pharmaceutically acceptable formulations of the active agent of XU et al. and/ or JAKHAR (tranexamic acid {TXA}, from 0.1- 10% concentration) would result in an effective treatment for the disclosed conditions (melasma, rosacea, and recalcitrant topical steroid-dependent face (erythema)) at the time of filing. The motivation to combine the references is the demonstrated effectiveness of the treatments with the lack of systemic side effects attributed to oral administration of TXA. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  
	Hence, claims 1- 11 are rendered obvious.  

II.	Claims 1- 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over WU, US 2007/0049901 A1, Pub: Mar. 1, 2007, as applied to claims 1- 4, and 7- 10 (above); in view of XU et al., Medicine; 96(19), 2017, and JAKHAR, Indian Dermatol Online J.;11(6), Pub: Sep. 19, 2020.
	The disclosure of WU is discussed above and incorporated herein.  
	WU does not disclose tranexamic acid.
Regarding claims 1- 8, JAKHAR discloses topical TXA in compositions from 0.1% - 10% strength for administration and treatment of a medical/ cosmetic skin condition (rosacea, and recalcitrant topical steroid-dependent face (erythema)). (Whole document; p. 1024, Col. 1, 2nd ¶; p. 1024, Col. 2, 2nd full ¶; and p. 1025, Col. 2, reference 2); and
XU et al. discloses administration of 0.5% TXA solution for treatment of a medical/ cosmetic condition (melasma) before, during, and after stratum corneum perforation with microarray of microneedles, and teaches that the method did not result in the negative side-effects associated with systemic administration of TXA. (whole document; p. 2, §2.2; p. 7, conclusions section).
Therefore, it would have been obvious to one having ordinary skill in the art to administer medical/ cosmetic agents (TXA/ salicylic acid, etc.), formulated for topical administration, transdermally, using microarrays of WU. 
Further, one having ordinary skill would have expected that applying the methods of WU with pharmaceutically acceptable formulations of the active agent of XU et al. and/ or JAKHAR (tranexamic acid {TXA}, from 0.1- 10% concentration) would result in an effective treatment for the disclosed conditions (melasma, rosacea, and recalcitrant topical steroid-dependent face (erythema)) at the time of filing. The motivation to combine the references is the demonstrated effectiveness of the treatments with the lack of systemic side effects attributed to oral administration of TXA. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  
Thus, claims 1- 10 are rejected as obvious over the prior art.

Claims 1- 4, 7- 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over WU, US 2007/0049901 A1, Pub: Mar. 1, 2007, as applied to claims 1- 4, and 7- 10 (above); in view of KERN, WO 2019197789 A1, Pub: Oct. 17, 2019.
WU does not disclose formulations buffered to the pH range of 5.5 – 6.0 with lactic acid.
Regarding claim 12, KERN discloses formulation of scalp anti-inflammatories having formulations buffered to a pH of 6.0, and lotion for sensitive skin buffered to pH 5.2 with lactic acid. (Formulas C.4 and C.5, p. 52/ 61; and formula C.8, P. 53/ 61).
Therefore, it would have been obvious to one having ordinary skill in the art to modify the disclosure of WU by including formulations for treatment of medical/ cosmetic skin conditions (e.g., inflammation of the scalp) with the formulations of KERN, buffered to pH 6.0 with the high expectation of effectively treating a recipient in need of treatment for scalp inflammation. Further, it would have been obvious to formulate other active ingredients for application to the skin and scalp using lactic acid in the pH range of 5.2- 6.0 with a reasonable expectation of avoiding sensitive skin reactions when applying the formulations to the methods of administration disclosed by WU at the time of filing. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  
Hence, claim 12 is rendered obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1- 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 3 of U.S. Patent No.8,043,250 B2 (‘250). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1, 2, and 9, claims 1- 3 of ‘250 encompass a method of treating a medical condition by using a microneedle microarray and then administering an effective amount of salicylic acid. As such instant claims 1, 2, and 9 are rejected as obvious variants of ‘250. 
‘250 does not disclose tranexamic acid.
Regarding claims 3- 8, JAKHAR discloses topical TXA in compositions from 0.1% - 10% strength for administration and treatment of a medical/ cosmetic condition (rosacea, and recalcitrant topical steroid-dependent face (erythema)). (Whole document; p. 1024, Col. 1, 2nd ¶; p. 1024, Col. 2, 2nd full ¶; and p. 1025, Col. 2, reference 2); and
XU et al. discloses administration of 0.5% TXA solution for treatment of a medical/ cosmetic condition (melasma) before, during, and after stratum corneum perforation with microarray of microneedles, and teaches that the method did not result in the negative side-effects associated with systemic administration of TXA. (whole document; p. 2, §2.2; p. 7, conclusions section).
	Therefore, it would have been obvious to one having ordinary skill in the art to administer medical/ cosmetic agents (TXA/ salicylic acid, etc.), formulated for topical administration, transdermally, using microarrays of ‘250. 
Further, one having ordinary skill would have expected that applying the methods of ‘250 with pharmaceutically acceptable formulations of the active agent of XU et al. and/ or JAKHAR (tranexamic acid {TXA}, from 0.1- 10% concentration) would result in an effective treatment for the disclosed conditions (melasma, rosacea, and recalcitrant topical steroid-dependent face (erythema)) at the time of filing. The motivation to combine the references is the demonstrated effectiveness of the treatments with the lack of systemic side effects attributed to oral administration of TXA. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  
Hence, claims 1- 9 are rendered obvious.  

Conclusion

Summary of Claims: Claims 1- 12 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628.  The examiner can normally be reached on M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        


/Kevin S Orwig/Primary Examiner, Art Unit 1658